Opinion issued October 26, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00489-CV
____________

NOAH BENSON HUNTER, JR. AND TERELL “TERRY” WILLIAM
PROCTOR, J.D., Appellants

V.

LEVEL CHECK FOUNDATION REPAIR, INC. AND KENNETH GOREE,
Appellee




On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2004-45258




MEMORANDUM OPINION
          Appellants have filed an agreed motion to dismiss their appeal with prejudice. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed with prejudice.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.